     Case 2:18-cv-02645-SPL-CDB Document 17 Filed 11/05/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Travelers Casualty Insurance Company of          NO. CV-18-02645-PHX-SPL
     America,
10
                   Plaintiff,                       DEFAULT JUDGMENT
11
     v.
12
     TB Excavation LLC,
13
                   Defendant.
14
15          Pursuant to Rule 55(b)(1) of the Federal Rules of Civil, default judgment is hereby

16   entered against Defendant TB Excavation LLC in the amount of $227,139.00 plus costs

17   and interest according to law from the date of judgment until the entire amount is paid.

18                                             Brian D. Karth
                                               District Court Executive/Clerk of Court
19
20   November 5, 2018
                                               s/ L. Dixon
21                                       By    Deputy Clerk
22
23
24
25
26
27
28
